UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7457



JAMES MICHAEL MCGILL,

                                               Plaintiff - Appellant,

          versus


GEORGE E. SNYDER; DAVID FARMER; W. BRANCH; R.
CHERRY; B. HEDSPETH; T. HOWELL; K. DUBOSE; S.
DORSEY; G. SEXTON; J. AGUILAR; D. GOODMAN;
D.D. DOUGLAS; M. YOUNG; S.D. STEVENSON; C.
WARD,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-ct-00249-FL)


Submitted: January 18, 2007                 Decided:   January 23, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Michael McGill, Appellant Pro Se. James Redfern Morgan, Jr.,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Michael McGill appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    McGill v. Snyder, No. 5:05-ct-00249-FL (E.D.N.C. Aug. 8,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -